H. Brown, J.,
concurring. I do not believe that the result reached by the majority does violence to our decision in Wood v. Shepard (1988), 38 Ohio St. 3d 86, 526 N.E. 2d 1089. Wood, supra, stands for the proposition that each beneficiary in a wrongful death action has a separate claim.4 The issue in the case before us does not turn on the question of separate claims, but rather on the language in the policy limiting claims (whether or not separate) arising from bodily injury. Such limitations can be made if they are plain and unambiguous. See Dues v. Hodge (1988), 36 Ohio St. 3d 46, 521 N.E. 2d 789.
As the majority observes, the language in the policy in this case is the same as that in Tomlinson v. Skolnik (1989), 44 Ohio St. 3d 11, 540 N.E. 2d 716. My views on that language are expressed in Tomlinson, supra. However, in order to avoid the incongruity of issuing conflicting opinions within the space of two months, I yield to the doctrine of stare decisis and concur in the judgment.

 In my view the analysis of R.C. 3937.18 in Wood, supra, served only the purpose of supporting the argument (which was persuasive to me without recourse to R.C. 3937.18) that each beneficiary in a wrongful death action is possessed of separate claims. To the extent that the syllabus law and the opinion in Wood reach beyond this proposition, I would modify the language in Wood. This is a difficult area of the law and that difficulty confronts us each time a new case presents the issues in a slightly different context. In part, the difficulty in reconciling our opinion in the present case, in Wood, in Tomlinson and indeed in similar cases stems from variations in policy language.